      Case 1:90-cr-00913-LAP Document 567 Filed 06/29/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
                                   :
UNITED STATES OF AMERICA,          :
                                   :
           -against-               :            90 Cr. 913(LAP)
                                   :
TIMOTHY FRAZIER,                   :
                                   :
                     Defendant.    :
-----------------------------------x

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Defendant Timothy Frazier’s pro se

request for compassionate release under 18 U.S.C. Section 3582

based on the COVID-19 outbreak.         For the reasons set out below,

Defendant has not carried his burden to establish extraordinary

and compelling reasons for release.         Accordingly, the request is

denied.

Background

    Defendant is 51 years old. In brief, he was convicted in the

United States District Court for the Southern District of New

York, 90 Cr. 00913 (DNE/LAP), of conspiracy to violate federal

narcotics laws under 21 U.S.C. §§ 841 and 846. In connection with

this conviction, on or about July 16, 1992, the Defendant was

sentenced to a term of 121 months’ imprisonment (which was at the

bottom of Defendant’s Sentencing Guidelines range) to be followed




                                    1
         Case 1:90-cr-00913-LAP Document 567 Filed 06/29/20 Page 2 of 5

by a term of five years’ supervised release.1           At the time of

sentencing, the Defendant was serving a state court sentence of

twenty years to life. According to the judgment, Defendant’s

sentence in this case was to run consecutively to the state

sentence. He was paroled from his state sentence on or about

September 12, 2019, and simultaneously entered federal custody to

serve this sentence. The defendant has been in BOP custody for

approximately seven and a half months.

     Defendant is incarcerated at the MDC.           His release date has

not been calculated by the Bureau of Prisons (“BOP”), but

assuming a fifteen percent reduction based on good time credit,

he is projected to serve approximately 103 months of his 121

month sentence.      Thus, he has approximately 96 months left to

serve.

     Defendant filed this motion on April 22, 2020.             The

Government informs that he has not sought compassionate release

and/or home confinement with the MDC.          (Gov’t letter of April 29

(dkt. no. 554) at 2.)

Applicable Law

     Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it

1
     The Government notes that it has been unable to obtain
Frazier’s Presentence Investigation Report or a transcript of
Frazier’s sentencing hearing. (Dkt. no. 554 at 1 n.1.)


                                       2
      Case 1:90-cr-00913-LAP Document 567 Filed 06/29/20 Page 3 of 5

finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission . . . .”     See 18 U.S.C. § 3582(c)(1)(A); see also 28

U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples.”).

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13.      That section provides that the

Court may reduce the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

    The Application Notes describe the circumstances under

which “extraordinary and compelling reasons exist.”          Id.

§ 1B1.13 Application Note 1.      As the proponent of the motion,

the Defendant bears the burden of proving that “extraordinary

and compelling reasons” exist.      See, e.g., United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an

affirmative goal and presumptive access to proof on a given

                                    3
        Case 1:90-cr-00913-LAP Document 567 Filed 06/29/20 Page 4 of 5

issue normally has the burden of proof as to that issue.”);

United States v. Clarke, No. 09 Cr, 705 (LAP), 2010 WL 4449443,

at *1 (S.D.N.Y. Oct. 29, 2010) (“If the Defendant seeks

decreased punishment, he or she has the burden of showing that

the circumstances warrant that decrease.” (quoting Butler, 970

F.2d at 1026)); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013).

Discussion

       The Court assumes without deciding that it may decide the

motion even though the Defendant has not exhausted his

administrative remedies.

       Defendant has not carried his burden of demonstrating

“extraordinary and compelling reasons” justifying

release.     Although Defendant has been diagnosed with asthma,

his medical records, attached to the Government’s papers (dkt.

no. 554-1), demonstrate that his asthma is well-controlled and

that he was prescribed an inhaler upon his arrival at the

MDC.    Those records indicate that, at least since October of

2019, he did not regularly use his inhaler, and he reported that

his last asthma attack was in the 1990s.          There is no reason to

believe that Defendant’s ability to provide self-care within the

institution is “substantially diminish[ed]” as a result of his

asthma.    See U.S.S.G. Section 1B1.13 Application Note 1.

Defendant does not contend that he suffers from any chronic



                                      4
         Case 1:90-cr-00913-LAP Document 567 Filed 06/29/20 Page 5 of 5

medical condition or anything else that would make him

particularly vulnerable to the COVID-19 virus.

     Also, the Government’s papers set out in detail the numerous

measures the MDC has taken to mitigate the spread of the virus in

the institution.       Accordingly, Defendant has not carried his

burden of demonstrating “extraordinary and compelling reasons”

justifying release.

Conclusion

     For the reasons set out above, Defendant’s motion for

compassionate release (dkt. no. 549) is denied.            Chambers will

mail a copy of this order to Mr. Frazier.



SO ORDERED.

Dated:       New York, NY
             June __,
                  29  2020



                                     ___________________________________
                                     Loretta A. Preska
                                     Senior United States District Judge




                                       5
